DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The examiner acknowledges the reply filed on 01/07/2021 in which no claims were amended.  Currently, claims 1-6 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/26/2020, has been considered by the examiner.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brauker et al. (PGPub 2005/0203360).
[Claim 1]  Brauker teaches a method for processing continuous glucose sensor data and displaying a graphical representation of the processed sensor data, the method comprising:
processing (via processor 16) continuous glucose sensor data (figure 5) generated using a continuous glucose sensor (via sensor 10), the sensor data indicative of a host's glucose concentration (figures 4 and 5) (paragraphs [0133],[0221],[0222],[0224],[0259]);
displaying a graphical representation of the processed sensor data on a display device (figures 20-31; item 30), the displaying including graphing or charting glucose data summaries based on mealtimes of the host (paragraphs [0310], [0360]).
[Claims 2 and 3]  Brauker teaches the limitations of claim 1, upon which claims 2 and 3 depend.  In addition, Brauker discloses wherein the processed sensor data includes averaged glucose values over a time period and wherein the time period is one of 1 day, 5 days, 7 days or 1 month (figure 30; paragraphs [0273], [0369], [0370]).
[Claims 4 and 5]  Brauker teaches the limitations of claim 1, upon which claims 4 and 5 depend.  Brauker also teaches the glucose data summaries are modal day graphs or bar charts (figures 28 and 29; paragraph [0369]; figure 21; paragraphs [0344], [0345]).
[Claim 6]  Brauker teaches the limitations of claim 1, upon which claim 6 depends.  Brauker further discloses the glucose data summaries include glucose trend data (figure 20; paragraph [0340]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,403,012.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 81, and 114, of U.S. Patent No. 9,451,908.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 43 of the patent.  The difference between claim 1 of the instant application and claim 43 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 43 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 43 of the patent, it is not patentably distinct from claim 43 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 9,498,155.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,750,441.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts the prior art to Brauker fails to teach the method step of “displaying a graphical representation of the processed sensor data on a display device, the displaying including graphing or charting glucose data summaries based on mealtimes of the host.”  Specifically, applicant’s representative’s argument, as best understood by the examiner, appears to be based on a narrowed definition of “glucose data summaries.”  The examiner respectfully disagrees.  Lacking any explicit definition within applicant’s specification or any further narrowed claim limitations, the examiner is required to provide the interpretation of the claim language with the broadest reasonable interpretation consistent with the specification.  In this light, any data displayed can be considered to be a “summary.”  As stated in the rejection above and as clearly shown in figures 20-31 of Brauker, the method step of displaying a graphical representation of processed sensor data indicative of glucose concentration is disclosed.  Furthermore, as noted in the cited paragraphs, these representations (or patterns) are indicative of (based on) mealtimes of the host (“For example, measured analyte data for a patient can show certain peaks of glucose levels during a specific time of day, "normal" AM and PM eating behaviors (for example, that follow a pattern), weekday 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/09/2021